IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 55 MM 2022
                                                  :
                        Respondent                :
                                                  :   Petition for Leave to File Petition for
                                                  :   Allowance of Appeal from the Order
               v.                                 :   of the Superior Court
                                                  :
                                                  :
 JAMES KEVIN SHATZER,                             :
                                                  :
                        Petitioner                :
                                                  :


                                          ORDER



PER CURIAM



       AND NOW, this 22nd day of August, 2022, in consideration of the Petition for Leave

to File Petition for Allowance of Appeal Nunc Pro Tunc, this matter is REMANDED

to the Court of Common Pleas of Franklin County to determine, within 15 days of this

order, whether counsel of record, Attorney Eric John Weisbrod, should be permitted to

withdraw pursuant Pa.R.Crim.P. 120. If the trial court permits counsel of record to

withdraw and determines that Petitioner is entitled to court-appointed counsel, the trial

court shall appoint new counsel within 30 days of this order. Finally, either counsel, or

Petitioner if proceeding pro se, shall file a Petition for Allowance of Appeal within 90 days

of this order. Commonwealth v. Williams, 48 A.3d 1243 (Pa. 2012) (per curiam order)

(remanding petition for leave to file petition for allowance of appeal nunc pro tunc for

determination of whether counsel should be permitted to withdraw and filing of petition for

allowance of appeal).